DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment/arguments submitted on 07 July 2022.  After entry of the amendment claims 1-3, 5-6 and 8-33 are currently pending in the application with claims 13-25 being withdrawn from consideration as being drawn to a non-elected invention.

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Application No. WO 2017/114585 A1.
The reference teaches, on page 78, lines 30-34, Example A recites a composition comprising 1% polyhexamethylene biguanide, 0.15% silver, 0.8 organosilane (dimethyloctadecyl[3-trimethoxysilyl)} ammonium chloride, 0.15% propiconazole and 1% polyglucosamine.  Figure 49AC recites compositions comprising mixtures of 3 antimicrobial agents.  The AEM 5772 is organosilane (dimethyloctadecyl[3-trimethoxysilyl)} ammonium chloride and the Bioguard PPZ 250 is propiconazole according to page 85 of the reference.  The 4th composition teaches a mixture of copper nitrate, AEM 5772 and Bioguard PPZ 250 in equal amounts.  Page 85 recites the active component content of these materials utilized.  See also Figure 51AB (formula 3) which also recites a mixture of AEM 5772 and Bioguard TBH (thiabendazole) in equal amounts.  Page 85 and page 105 recites the active component content of these materials utilized.   Further the reference teaches, on page 12, lines 11-20, that the liquor can contain an emulsifying agent, in particular one selected from the group consisting of polyoxyethylene monostearate, polyoxyethylene sorbitan monolaurate, polyethylene glycol 400 monolaurate, ethylene oxide condensates, fatty alcohol ethoxylates and sodium lauryl sulfates.  The amount ranges from 0.05 to 5% by weight.
The instant claims are obvious over the reference.
As for claim 1, the organosilane (dimethyloctadecyl[3-trimethoxysilyl)} ammonium chloride meets the quat silane and the propiconazole meets the azole.  The ratio of the amounts of these 2 components falls within the claimed ratio.  As for the addition of a defoamer, the reference teaches that an emulsifier may be added such as a fatty alcohol ethoxylate and this would meet the defoamer component as fatty alcohol ethoxylates are known defoamers.  Note that instant claim 5 recites that an ethoxylated alcohol is an example of a defoamer that may be utilized and therefore the fatty alcohol ethoxylate of the reference would meet the defoamer component.
As for claim 2, as the reference does not state that the quat silane is an aqueous solution, this claim is met.  
As for claim 3, the ratio of the amounts of these 2 components (found on page 78) falls within the claimed ratio.  Note that the term “about” permits some tolerance.  Therefore the ratio of 5.333 (found on page 78) is considered to be about 5.  Also, the amount of the components found in Figure 49AC and Figure 51AB falls within the claimed ratio based on the active component contents recited on page 85 and 105.
As for claim 5, the reference teaches that a fatty alcohol ethoxylate may be added and this meets the ethoxylated alcohol component recited in the claim.
As for claim 6, based on the amount, the amount overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 8 this claim is met as the carbamate compound does not need to be selected, just that if it is, it be selected from those recited in this claim.
As for claim 9 this claim is met as the isothiazolinone compound does not need to be selected, just that if it is, it be selected from those recited in this claim.
As for claim 10 the reference teaches propiconazole.
As for claim 11, as the reference teaches the formation of a composition comprising the recited components, this claim is met.   The organosilane (dimethyloctadecyl[3-trimethoxysilyl)} ammonium chloride meets the quat silane and the propiconazole meets the azole.  As for the ratio of amounts, the amount falls within the claimed range and therefore is encompassed by said range.
As for claim 12, the ratio of the amounts of these 2 components (found on page 78) falls within the claimed ratio.  Note that the term “about” permits some tolerance.  Therefore the ratio of 5.333 (found on page 78) is considered to be about 5.  Also, the amount of the components found in Figure 49AC and Figure 51AB falls within the claimed ratio based on the active component contents recited on page 85 and 105.
Accordingly the claims are rendered obvious by the reference.

Claims 1-3, 5-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Application No. WO 2006/007044 A1.
The reference teaches, in paragraph [0099] a stable aqueous emulsion of a quaternary ammonium antimicrobial agent and azoles (tebuconazole and propiconazole).  Paragraph [0116] teaches the addition of propiconazole with a quaternary ammonium/alkyl phenol mixture.  Paragraph [0121] teaches a microemulsion comprising a quaternary ammonium antimicrobial agent, a first non-metallic antimicrobial agent, a second non-metallic antimicrobial agent and a glycol. Paragraph [0122] teaches an amount of first non-metallic antimicrobial agent - about 10 wt. % to about 33 wt. %; second non-metallic antimicrobial agent - about 10 wt. % to about 33 wt. %; quaternary ammonium antimicrobial agent - about 0.33 wt. % to about 17 wt. %; and glycol - about 17 wt. % to about 80 wt. %.  According to paragraph [0090] the composition may further contain other additives such as anti-foaming agents and anti-freezing agents.  An example is Triton X-207 which is an ethoxylated co-polymer of polyethylene glycol. The amount is in the range between 0 wt% to about 3 wt%, more preferably between about 0.5 wt% and 1.5 wt%.  A preferred antimicrobial agent is propiconazole (paragraph [0030] and [0042].  Sodium pyrithione is also listed (paragraph [0033]) as well as zinc pyrithione (Table 1).  According to paragraph [0046] the examples of the quaternary ammonium antimicrobial agent include materials such as trimethoxysily propyl dimethyl octadecyi ammonium chloride; trimethoxysilyl quats. The example found in paragraphs [0126]-[0132] teaches a composition comprising tebuconazole 19%, propiconazole, 18.5%, quaternary ammonium 9.5%, alkyl phenol 43%, glycol 5% and water 5%.  See also the claims.
The instant claims are obvious over the reference.
As for claim 1, as the reference provides the motivation to formulate a composition comprising a quat silane such as trimethoxysily propyl dimethyl octadecyi ammonium chloride or trimethoxysilyl quats in combination with a fungicide such as azole comprising tebuconazole and propiconazole to which may be added an anti-foaming agent.  Note that the example referred to above specifically suggests an azole fungicide in combination with a quat ammonium compound and a defoamer.  Therefore a fungicide material in combination with a quaternary ammonium compound and defoamer is clearly suggested.  As for the amounts of the components the amounts overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, as the reference does not state that the quat silane is an aqueous solution, this claim is met.  
As for claim 3, the reference teaches amounts that overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 5, the Triton X 207 is seen to be an example of an ethoxylated alcohol.
As for claim 6, based on the amount of defoamer that may be utilized, the amounts overlap the claimed range of amounts.
As for claim 8, this claim is met as the carbamate compound does not need to be selected, just that if it is, it be selected from those recited in this claim.
As for claim 9 this claim is met as the isothiazolinone compound does not need to be selected, just that if it is, it be selected from those recited in this claim.
As for claim 10, the use of tebuconazole and propiconazole is taught by the reference.
As for claim 11, as the reference teaches the formation of a composition comprising the recited components, this claim is met. The reference provides the motivation to formulate a composition comprising a quat silane such as trimethoxysily propyl dimethyl octadecyi ammonium chloride or trimethoxysilyl quats in combination with a fungicide such as azole comprising tebuconazole and propiconazole to which may be added an anti-foaming agent. As for the amounts of the components the amounts overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 12, the reference teaches amounts that overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the rejections over WO 2017/114585 A1 and WO 2006/007044 A1 are improper as the references do not teach or suggest the does not teach or suggest the additive formulation for reduction or prevention of microbially induced corrosion in concrete, in a cementitious material (such as mortar or grout), or a combination thereof, as claimed. Applicant submits that there is a synergy among the claimed components as well as unexpected results achieved with the claimed invention. As illustrated in the examples of Applicant’s specification, “It was clearly seen that the two samples with no defoamer absorb more water than the other samples, while the sample with the highest level of QS absorbs the least showing the impact of the defoamer.”
To these arguments the examiner respectfully disagrees.  Applicant's arguments with respect to the composition being used for reduction or prevention of microbially induced corrosion in concrete, in a cementitious material are not commensurate in scope with the claims as written. The instant claims are drawn to an additive formulation comprising a quat silane and a fungicide such as zinc pyrithione, tebuconazole, or propiconazole along with a defoamer. As this composition is clearly suggested by the references the instant claims are obvious. Therefore applicant's argument concerning the fact that the compositions of the references are utilized for another purpose holds no weight. It should be noted that ultimate utility does not make a composition patentable. As the references suggest a composition comprising a quat silane and a fungicide such as zinc pyrithione, tebuconazole, or propiconazole and a defoamer they render obvious the instant composition. As for the argument concerning synergy among the claimed components as well as unexpected results it should be noted that the synergy and unexpected results only refer to the addition of the additive in concrete or a cementitious material not the additive composition itself.  As the elected claims are merely drawn to an additive composition, not the use thereof in cementitious compositions it cannot be said that synergy or unexpected results can be seen for the additive material composition itself.  Accordingly the rejection is proper.

Allowable Subject Matter
Claims 26-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the limitations set forth in these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
July 14, 2022